                                                                                                  Case 3:19-cv-04593-LB Document 80 Filed 03/26/21 Page 1 of 4


                                                                                         1 J. GARY GWILLIAM (SBN. 33430)
                                                                                           JAYME L. WALKER (SBN. 273159)
                                                                                         2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                         3 1999 Harrison St., Suite 1600,
                                                                                           Oakland, CA 94612
                                                                                         4 Phone: (510) 832-5411
                                                                                           Fax: (510) 832-1918
                                                                                         5 Email: ggwilliam@giccb.com
                                                                                                   jwalker@giccb.com
                                                                                         6

                                                                                         7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                           The Cardoza Law Offices
                                                                                         8 1407 Oakland Blvd. Ste 200
                                                                                           Walnut Creek, CA 94596
                                                                                         9 Telephone: (925) 274-2900
                                                                                           Facsimile: (925) 274-2910
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Attorneys for Plaintiffs
                                                                                           JOHN AND ROSE BAUER
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12

                                                                                        13                               UNITED STATES DISTRICT COURT
                                                A Professional Corporation




                                                                                        14                            NORTHERN DISTRICT OF CALIFORNIA
                                                  ATTORNEYS AT LAW




                                                                                        15                                           San Francisco Division

                                                                                        16
                                                                                           JOHN BAUER, an individual and as                     Case No.: 3:19-cv-04593-LB
                                                                                        17 Successor in Interest of Jacob Bauer,
                                                                                           deceased; ROSE BAUER, an individual and              [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                        18 as Successor in Interest of Jacob Bauer,             HON. LAUREL BEELER]
                                                                                           deceased;
                                                                                        19                                                      PLAINTIFFS JOHN AND ROSE BAUER’S
                                                                                                          Plaintiffs,                           NOTICE OF MOTION AND
                                                                                        20                                                      ADMINISTRATIVE MOTION TO FILE
                                                                                           vs.
                                                                                                                                                UNDER SEAL PORTIONS OF PLAINTIFFS
                                                                                        21
                                                                                                                                                JOHN AND ROSE BAUER’S OPPOSITION
                                                                                           CITY OF PLEASANTON; BRADLEE
                                                                                        22 MIDDLETON; JONATHAN CHIN;                            TO DEFENDANTS’ MOTION FOR
                                                                                                                                                SUMMARY JUDGMENT/PARTIAL
                                                                                        23 RICHARD TROVAO; STEVEN                               SUMMARY JUDGMENT
                                                                                           BENNETT; ALEX KOUMISS; JASON
                                                                                                                                                Date: April 22, 2021
                                                                                        24 KNIGHT; MARTY BILLDT; DAVID
                                                                                           SPILLER; and DOES 1 to 50, inclusive;                Time: 9:30 a.m.
                                                                                        25                                                      Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                                          Defendants.                           Judge: Hon. Laurel Beeler
                                                                                        26
                                                                                                                                                Trial Date: July 19, 2021
                                                                                        27
                                                                                                                                                Date Removed: August 7, 2019
                                                                                        28                                                      Complaint Filed: June 20, 2019


                                                                                             PLTFS.’ ADM. M TN. TO FILE UNDER SEAL                                     CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80 Filed 03/26/21 Page 2 of 4


                                                                                         1                      ADMINISTRATIVE MOTION TO FILE UNDER SEAL

                                                                                         2 TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEY OF RECORD:

                                                                                         3           PLEASE TAKE NOTICE that Plaintiff hereby files an administrative motion in order to

                                                                                         4 file documents that are part of Plaintiffs’ Opposition to Defendants’ Motion for Summary

                                                                                         5 Judgment/Partial Summary Judgment and have previously been designated by Defendants City

                                                                                         6 of Pleasanton et al as confidential

                                                                                         7           This motion is made pursuant to Federal Rule of Civil Procedure, rule 5.2 and Civil

                                                                                         8 Local Rules, rule 79-5 in order to file under seal documents and portions of depositions that

                                                                                         9 Defendants have designated as confidential pursuant to Stipulated Protective Order, ECF 23.

                                                                                        10           Pursuant to Local Rule 79-5(d),Defendants must file a declaration declaration as required
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12           If Defendants take no action in response to this Administrative Motion to File Under Seal,

                                                                                        13 and the Administrative Motion is denied, the document may be made part of the public record no
                                                A Professional Corporation




                                                                                        14 earlier than 4 days, and no later than 10 days, after the motion is denied
                                                  ATTORNEYS AT LAW




                                                                                        15           This motion is based upon this Notice; the attached Memorandum of Points and

                                                                                        16 Authorities; the Declaration of Jayme L. Walker in Support of Plaintiffs’ Administrative Motion

                                                                                        17 to File Under Seal; the records and files in this action; and upon such further evidence and

                                                                                        18 argument as may be presented prior to or at the time of hearing on the motion.

                                                                                        19

                                                                                        20 DATE: March 26, 2021                                GWILLIAM I VARY CHIOSSO CAVALLI & BREWER

                                                                                        21                                                      /s/ Jayme L. Walker
                                                                                        22                                                      J. Gary Gwilliam
                                                                                                                                                Jayme L. Walker
                                                                                        23                                                      Attorneys for Plaintiffs
                                                                                        24                                                      JOHN AND ROSE BAUER

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ ADM. M TN. TO FILE UNDER SEAL         1                            CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80 Filed 03/26/21 Page 3 of 4


                                                                                         1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                         2           On November 1, 2019, the Parties stipulated to a Protective Order. ECF 23. The

                                                                                         3 Protective Order states, “[w]ithout written permission from the Designating Party or a court

                                                                                         4 order secured after appropriate notice to all interested persons, a Party may not file in the public

                                                                                         5 record in this action any Protected Material.” ECF 23, ¶ 12.3.

                                                                                         6           On March 4, 2021, Defendants filed a Motion for Summary Judgment/Partial Summary

                                                                                         7 Judgment. ECF 73. Plaintiffs’ Opposition to Defendants’ Motion for Summary

                                                                                         8 Judgment/Partial Summary Judgment (“Opposition”), due and filed on March 26, 2021, contains

                                                                                         9 information from Defendants’ designated confidential documents and portions of depositions

                                                                                        10 that Defendants designated as confidential.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11           The Opposition is consecutively paginated, totaling thirty (30) pages. Plaintiffs are filing
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Plaintiffs’ John and Rose Bauer’s Administrative Motion to File Under Seal Portions of

                                                                                        13 Plaintiffs John and Rose Bauer’s Opposition to Defendants’ Motion for Summary
                                                A Professional Corporation




                                                                                        14 Judgment/Partial Summary Judgment (“Motion”); the Declaration of Jayme L. Walker in
                                                  ATTORNEYS AT LAW




                                                                                        15 Support of Plaintiffs’ John and Rose Bauer’s Administrative Motion to File Under Seal Portions

                                                                                        16 of Plaintiffs John and Rose Bauer’s Opposition to Defendants’ Motion for Summary

                                                                                        17 Judgment/Partial Summary Judgment (“Walker Decl.”); supporting documents; and proposed

                                                                                        18 order concurrently with their Opposition pursuant to the Court’s instructions posted on its

                                                                                        19 website. E-Filing Under Seal, United States District Court Northern District of California,

                                                                                        20 https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/e-filing-my-documents/e-filing-under-seal/.

                                                                                        21 (Last visited on Mar. 25, 2021.)

                                                                                        22           Plaintiffs believe all of the material Defendants have designated as confidential should be

                                                                                        23 part of the public record, but Plaintiffs endeavor to respect and abide by the Protective Order. As

                                                                                        24 such, Plaintiffs are compelled to file the instant Motion.

                                                                                        25           Plaintiffs’ Motion, Walker Decl., supporting documents, and proposed order will be

                                                                                        26 served on all parties. Media files will be lodged with the Court. They were filed on ECF and

                                                                                        27 submitted to the Court via email to LBpo@cand.uscourts.gov. Hard copies will also be delivered

                                                                                        28 to the Court and defense counsel.


                                                                                             PLTFS.’ ADM. M TN. TO FILE UNDER SEAL         2                          CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80 Filed 03/26/21 Page 4 of 4


                                                                                         1 DATE: March 26, 2021                          GWILLIAM I VARY CHIOSSO CAVALLI & BREWER

                                                                                         2                                                /s/ Jayme L. Walker
                                                                                         3                                                J. Gary Gwilliam
                                                                                                                                          Jayme L. Walker
                                                                                         4                                                Attorneys for Plaintiffs
                                                                                         5                                                JOHN AND ROSE BAUER

                                                                                         6

                                                                                         7

                                                                                         8

                                                                                         9

                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12

                                                                                        13
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ ADM. M TN. TO FILE UNDER SEAL   3                          CASE NO. 3:19-CV-04593-LB
